Welles, Justice.
The counsel for the defendants, contends that the relators’ remedy, if they are entitled to any, is not by mandamus. It seems to me, however, that if the relators are right upon the main question upon the merits, they are entitled to the remedy they ask for. The 4th section of the act entitled, “ An act concerning passengers in vessels coming to the city of New-York,” passed May 5th, 1847, (Sess. L. of 1847, p. 182,) declares it to be the duty of the commissioners of emigration to provide for the maintenance and support of such of the persons for whom commutation money shall have been paid, or on whose account bonds shall have been taken as in said act is provided, as would otherwise become a charge upon any city, town or county of this state, and requires the commissioners to appropriate the moneys for that purpose, in such manner as to indemnify, as *181far as may be, the said cities, towns and counties for any expense or charge which may be incurred for the maintenance and support of the persons aforesaid, in proportion to the expenses incurred by such cities, towns and counties severally, for such maintenance and support.
When the present claim of the relators was presented to the defendants, it was rejected as not being provided for by the act in question, for the reason that the expenses incurred were for temporary relief only, and that the relief afforded to the emigrants named in the papers, was not rendered in the county poor-house; no other objection was made to the allowance of the claim. The affidavit on the part of the relators, which is in no respects controverted, seems to present a clear case for the allowance of their claim to be reimbursed for the moneys paid for the emigrants, or at least, to entitle them to have the same recognized by the defendants, and by them placed to the credit of the relators on the books of the former, so as to be in a condition to receive the money therefor, or some part thereof, when, and as fast as there should be funds in the hands of the defendants or under their control, applicable to that purpose, unless the particular objection, made by the defendants, be sound and tenable. If the defendants are wrong in their legal views of the relators’ rights in this respect, they are shown to be in the neglect of a plain legal duty; are omitting, to the injury of the relators, the performance of an act which the law enjoins upon them.
If an action would he, which I do not believe, it would afford but a doubtful and inadequate remedy. Nor am I able to perceive that a common law certiorari would be of any service to the relators.
It becomes necessary, therefore, to consider, whether the act referred to, contemplates or embraces repayment to the relators, of moneys paid to or for pauper emigrants for temporary relief. The language employed by the statute is “'maintenance and support.” But the act nowhere indicates in what manner the maintenance and support are to be rendered.
Temporary relief to a pauper is a duty enjoined by our *182poor laws upon overseers and superintendents of the poor, equally with permanent maintenance and support. They are . either of them a public burden, and temporary relief is a species of support. Indeed, it seems to me they should be regarded, in reference to the provisions of the act referred to, as convertible terms. Ho reason is perceived why any distinction should be made between them. Upon the whole, I incline to the opinion that the temporary relief, provided by the relators to the emigrants in this case, is within the scope and object of the act, and that the defendants ought to have entertained the application to have the same placed to the credit of the relators upon their account books, and to provide for its payment out .of any money in their hands, or under their control, applicable to such payment. A peremptory mandamus should therefore issue, substantially as stated in the order to show cause. \